Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendments
Applicant’s cancellation of Claim 6 is sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claim 8 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.
Applicant’s amendments to Claims 2 and 4, and cancellation of Claim 6 are sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claims 1, 4-5, and 15-16 are sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.
Claims 1-5, 7-19 and 21 are allowable, with Claim 6 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 10, in view of Velis et al., (US 2018/0116868), stating that the prior art Velis, which teaches “cold slurry comprising ice particles”, does not constitute prior art, as the publication date of Velis is after the effective filing date. The examiner has fully considered applicant's argument, and agrees that the effective filing date of the present application is earlier than the applied Velis reference, therefore it isn’t applicable. As none of the prior art references teach a syringe head having a second diameter that’s at least 5% larger than the largest cross section of the ice particles, the prior art is therefore considered allowable. See allowable subject matter below.

Allowable Subject Matter
Claims 1-5, 7-19 and 21 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Cannon et al., (US 3767085), while disclosing a device for delivering cold slurry having a reducer, an outlet and inlet, a syringe head, plunger, interior lumen and syringe body, does not disclose or render obvious, alone or in combination with the other prior art of record, a syringe head having a second diameter that’s at least 5% larger than the largest cross section of the ice particles, nor teaches delivery of a cold slurry comprising ice particles, as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-5, 7-19 and 21 depend upon Claim 1, therefore are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783